PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JUNKERS et al.
Application No. 15/570,743
Filed: 30 Oct 2017
For: APPARATUS FOR TIGHTENING THREADED FASTENERS

:
:
:	NOTICE VACATING PETITION
:
:
:


The purpose of this notice is to advise you that the decision automatically granted by Electronic Filing System (EFS) on January 7, 2021, is hereby VACATED for the reasons indicated below:

The record discloses the following:

■	A Notice of Allowance and Fee(s) Due was on mailed September 10, 2020, to pay the issue fee no later than December 10, 2020.    

■	A Notice Requiring Inventor’s Oath or Declaration was mailed on September 10, 2020 for failure to timely submit a proper oath or declaration for the inventor in this application.

■	A Notice of Abandonment was mailed on December 15, 2020, for failure to timely file a proper inventor’s oath or declaration.


■	On January 7, 2021, a Petition for Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed by EFS and automatically granted by EFS on January 7, 2021.  The petition was accompanied by the petition fee of ($1,050).

However, the applicant failed to submit a proper oath or declaration for inventor Xioxing Zhang.
Further, an ADS (Application Data Sheet) and a Request under 37 CFR 1.48 was filed with the petition on January 7, 2021.  The filing of an ADS (Application Data Sheet) is an amendment to the application.
37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the amendments to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114 or CPA for design applications along with the required fees.  

In view of the above, the petition automatically granted by EFS on January 7, 2021, is vacated and the application remains ABANDONED.

A response to this letter must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The petition should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618.  


/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)